Citation Nr: 1008201	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified in a Travel Board 
hearing in Atlanta, Georgia before the undersigned Veterans 
Law Judge in December 2009.  A transcript of that hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

The Veteran is currently service connected for: (1) right 
sacroiliac joint paint with sciatica, status post fracture of 
the fourth sacral foramina, rated as 40 percent disabling; 
(2) total left knee replacement status post chondromalacia 
with meniscal tear, rated as 30 percent disabling; (3) right 
knee osteoarthritis, rated as 10 percent disabling; (4) a 
mood disorder, rated as 30 percent disabling; and (5) an 
appendectomy scar, rated as noncompensable.  The Veteran's 
combined rating for all of his service-connected disabilities 
is 80 percent.    

In his application for TDIU, the Veteran indicated that he 
retired from the insurance company he was working for as an 
independent insurance salesperson in May 26, 2005, effective 
June 1, 2005.  He indicated that he had completed high school 
and three years of college education, and that he had also 
gone to school for insurance, annuities, and mortgage 
brokering.  He indicated that he retired from his position as 
an insurance sales agent because of his memory loss and 
depression.  

With his application, the Veteran submitted a letter from his 
former employer which stated that "due to his physical 
ailments" and memory loss, the Veteran and his employer 
mutually agreed that he would retire because he could not 
concentrate on present affairs.

The information received from the Veteran's employer 
indicates that the Veteran was an independent sales agent for 
their insurance company from 1997 until he retired May 26, 
2005.  The Veteran was shown as being retired because of a 
"permanent disability."  A letter from his employer also 
stated that the Veteran's retirement was due to the fact that 
he was on permanent disability through VA and was receiving a 
full VA pension, as well as Social Security benefits.

The Veteran underwent a VA mental health examination in March 
2006, during which time the Veteran's employability was 
assessed.  The Veteran's memory was shown to be intact during 
this examination.  The Veteran was diagnosed with a major 
depressive disorder, in partial remission and was given a GAF 
score of 65.  The examiner opined that the Veteran was not 
unemployable due to the major depressive disorder, memory 
problems or any other mental disorders.

The Veteran underwent VA examinations of his spine and joints 
in March 2006, and May and June 2009, which indicated that 
the Veteran used Canadian crutches to ambulate and had a 
rolling walker at home.  These examinations also showed that 
the Veteran was precluded from standing or walking for long 
periods of time or for long distances.  However, no opinions 
as to the effect of the Veteran's right sacroiliac joint pain 
with sciatica, left knee replacement or right knee 
osteoarthritis on his employment were provided in these 
examinations.  The May 2009 examiner noted the Veteran's back 
pain was likely resulting from his lumbar spine more so than 
the service connected fracture on the sacral foramina.  A 
June 2009 outpatient report showed daily activities as 
driving, housebound activities, and gardening.

The Veteran testified that his original trade was electrical 
engineering and that at this point he could not do sales 
anymore because he would forget what they told him.

Currently, there is no opinion of record addressing whether 
the Veteran's service connected physical disabilities would 
render him unable to obtain or maintain gainful employment.  
While an opinion from a chiropractor indicates he is 
unemployable, that report considered nonservice connected 
disabilities.  Thus, the Board finds that a VA examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Additionally, it appears that the Veteran may be in receipt 
of benefits from the Social Security Administration (SSA).  
VA should inquire as to whether these benefits are based on 
age or disability.  If benefits were awarded based on 
disability, then the RO/AMC should attempt to obtain the 
records associated with that determination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain current treatment records from 
the VA Medical Center in Gainesville, 
Georgia, dating since December 2009. 

2.  Inquire as to whether the Veteran 
received disability benefits from the 
Social Security Administration (SSA) rather 
than age-related retirement benefits.  If 
the Veteran was awarded SSA disability 
benefits, then obtain the records pertinent 
to the appellant's claim for disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Following completion of the above 
development to the extent possible, the 
Veteran should be scheduled for a VA 
psychiatric examination in order to 
evaluate his service-connected major 
depressive disorder and for an opinion as 
to the disability's effect on his 
employability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

After examination of the Veteran and 
review of the claims file, the VA examiner 
should specifically comment on impact of 
the Veteran's major depressive disorder, 
to include associated memory loss, if 
extant, on the Veteran's ability to obtain 
or maintain gainful employment, without 
regard to the Veteran's age. 

4.  Return the claim file to one or both 
examiners who conducted the May 2009 spine 
examination and the June 2009 joints 
examination, if available, and ask the 
physician(s) to provide an opinion as to 
whether the Veteran's service-connected 
right sacroiliac joint pain with sciatica, 
total left knee replacement, right knee 
osteoarthritis, when considered in 
conjunction with his service connected 
mood disorder and appendectomy scar, would 
prevent the Veteran from obtaining or 
maintaining gainful employment, without 
regard to the Veteran's age or nonservice 
connected conditions.  If neither examiner 
is available, forward the claims file to 
an appropriate physician to obtain the 
requested opinion.  If it is determined 
that a new examination is needed to render 
the opinion, one should be authorized.  A 
rationale for any opinion expressed should 
be provided.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
and readjudicate the Veteran's claim for 
TDIU.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


